 



Exhibit 10.2
OPERATING AGREEMENT OF REGENCY ACQUISITION, LLC
An Ohio Limited Liability Company
The Members desire to enter into an Operating Agreement for Regency Acquisition,
LLC, an Ohio Limited Liability Company effective as of the Effective Date.
This Operating Agreement of Regency Acquisition, LLC, a limited liability
company organized pursuant to the Ohio Limited Liability Company Act, is entered
into and will be effective as of the Effective Date, by and among the Company
and Regency Technologies, Ltd. (“Regency”) and JJJ-RT, LLC (“JJJ-RT,” together
with Regency, the “Members,” each a “Member”).
ARTICLE I
DEFINITIONS For purposes of the Operating Agreement (as defined below), unless
the context clearly indicates otherwise, the following terms will have the
following meanings:
1. Act—The Ohio Limited Liability Company Act, found at Chapter 1705 of the
Revised Code, and all amendments to the Act.
2. Articles—The Articles of Organization of the Company as properly adopted and
amended from time to time by the Members and filed with the Secretary of State
of Ohio.
3. Assignee—A transferee of a Membership Interest who has not been admitted as a
Substituted Member.
4. Bankrupt Member—A Member who: (1) has become the subject of an Order for
Relief under the United States Bankruptcy Code, and (2) has initiated, either in
an original Proceeding or by way of answer in any state an insolvency or
receivership proceeding, an action for liquidation arrangement, composition,
readjustment, dissolution, or similar relief.
5. Capital Account—The account maintained for a Member or Assignee determined in
accordance with Article VIII.
6. Capital Contribution—Any contribution of property or cash, assumption of
debt, or the obligation to contribute property or cash, or to assume debt, made
by or on behalf of a Member or Assignee.
7. Code—The Internal Revenue Code of 1986 as amended from time to time.
8. Company— Regency Acquisition, LLC, a limited liability company formed under
the laws of Ohio and any successor limited liability company.
9. Company Liability—Any enforceable debt or obligation for which the Company is
liable or which is secured by any Company Property.
10. Company Nonrecourse Liability—A Company Liability to the extent that no
Member or Related Person bears the economic risk of loss with respect to the
liability.
11. Company Property—Any Property owned by the Company.

 



--------------------------------------------------------------------------------



 



12. Distribution—A transfer of Property to a Member on account of a Membership
Interest as described in Article IX.
13. Disposition (Dispose)—Any sale, assignment, transfer, exchange, gift,
mortgage, pledge, grant, hypothecation, or other transfer, including a
distribution of assets in kind among the Members, absolute or as security or
encumbrance (including dispositions by operation of law).
14. Dissociation—Any action which causes a Person to cease to be Member as
described in Article XII.
15. Dissolution Event—An event, the occurrence of which will result in the
dissolution of the Company under Article XIV unless the Members agree to the
contrary.
16. Effective Date—the date of this Agreement.
17. Initial Capital Contribution—The Capital Contribution agreed to be made by
the Members as described in Article VIII.
18. Investment Agreement—The Investment Agreement, dated the date hereof, by and
among Regency, JJJ-RT, the Company and Sentex Sensing Technologies, Inc.
19. Majority—The Percentage Interests of Members described as a “Majority” in
Article VI.
20. Management Right—The right of a Member to participate in the management of
the Company, including the rights to information and to consent or approve
actions of the Company.
21. Managing Member—A Member selected to manage the affairs of the Company under
Article VII.
22. Member—Regency, JJJ-RT, or a Substituted Member, but not an Assignee.
23. Member Nonrecourse Liability—Any Company Liability to the extent the
liability is nonrecourse under state law, and on which a Member or Related
Person bears the economic risk of loss because, for example, the Member or
Related Person is the creditor or a guarantor.
24. Membership Interest—The rights of a Member or, in the case of an Assignee,
the rights of the assigning Member, in Distributions (liquidating or otherwise)
and allocations of Net Profits and Net Losses.
25. Net Profit or Net Loss, as appropriate, means, for any fiscal year or other
period, an amount equal to the taxable income or loss of the Company for such
period determined in accordance with Section 703(a) of the Code, taking into
account any separately stated tax items and increased by the amount of any
tax-exempt income of the Company during such period (that is not otherwise taken
into account in computing Net Profit or Net Loss) and decreased by the amount of
any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as such pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(i));
provided, however, that Net Profit or Net Loss of the Company shall be computed
without regard to the amount of any items of income, gain, loss or deduction
that are specially allocated to comply with certain requirements of
Sections 1.704-1(b) and 1.704-2 of the Treasury Regulations. In the event that
the Capital Accounts of the Members are adjusted to reflect revaluations of
Company Property upon the occurrence of an event in which such revaluation is
permissible or required under the Treasury Regulations, the Net

2



--------------------------------------------------------------------------------



 



Profit or Net Loss of the Partnership (and the constituent items of income,
gain, loss and deduction) realized thereafter shall be computed in accordance
with the principles of Treasury Regulation Section 1.704-1(b)(2)(iv)(g).
26. Notice—Notice must be in writing, except as otherwise provided in this
Operating Agreement. Written Notice to the Company will be considered given when
mailed by first class mail, postage prepaid, addressed to any Managing Member in
care of the Company at the address of Principal Office. Written Notice to a
Member will be considered given when mailed by first class mail, postage
prepaid, addressed to the Member at the address reflected in Exhibit A to this
Agreement unless the Member has given the Company a Notice of a different
address.
27. Operating Agreement—This Operating Agreement, including all amendments
adopted in accordance with the Operating Agreement and the Act.
28. Organization—A Person other than a natural person. Organization includes,
without limitation, corporations (both nonprofit and other corporations),
partnerships (both limited and general), joint ventures, limited liability
companies, and unincorporated associations, but the term does not include joint
tenancies and tenancies by the entirety.
29. Organization Expenses—Those expenses incurred in the organization of the
Company including the costs of preparation of the Operating Agreement and
Articles.
30. Percentage Interest—The percentage interest of specified Membership
Interests in relation to all of the Membership Interest.
31. Person—An individual, trust, estate, or any incorporated or unincorporated
organization permitted to be a member of a limited liability company under the
laws of the State of Ohio.
32. Proceeding—Any judicial or administrative trial, hearing or other activity,
civil, criminal or investigative, the result of which may be that a court,
arbitrator, or governmental agency may enter a judgment, order, decree, or other
determination which, if not appealed and reversed, would be binding on the
Company, a Member or other person subject to the jurisdiction of that court,
arbitrator, or governmental agency.
33. Property—Any property real or personal, tangible or intangible, including
money and any legal or equitable interest in such property, but excluding
services and promises to perform services in the future.
34. Regulations—Except where the context indicates otherwise, the permanent,
temporary, proposed, or proposed and temporary regulations of Department of the
Treasury under the Code as those regulations may be lawfully changed from time
to time.
35. Resignation—The act by which a Managing Member ceases to be a Managing
Member.
36. Substitute Member—An Assignee who has been admitted to all of the rights of
membership pursuant to the Operating Agreement.
37. Taxable Year—The taxable year of the Company as determined pursuant to
Section 706 of the Code.

3



--------------------------------------------------------------------------------



 



38. Taxing Jurisdiction—Any state, local, or foreign government that collects
tax, interest or penalties, however designated, on any Member’s share of the
income or gain attributable to the Company.
ARTICLE II
FORMATION
1. Organization—The Members recognize that Regency organized the Company as an
Ohio limited liability company pursuant to the provisions of the Act, and that
on the date hereof, Regency and JJJ-RT have made the Initial Capital
Contributions set for the on Exhibit A.
2. Agreement—For and in consideration of the mutual covenants contained here and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the Members executing this Operating Agreement agree to the
terms and conditions of the Operating Agreement, as it may from time to time be
amended according to its terms. It is the express intention of the Members that
the Operating Agreement, together with Investment Agreement, will be the only
sources of agreement of the parties with respect to the Company, and, except to
the extent a provision of the Operating Agreement expressly incorporates federal
income tax rules by reference to sections of the Code or Regulations or is
expressly prohibited or ineffective under the Act, the Operating Agreement and
the Investment Agreement will govern, even when inconsistent with, or different
than, the provisions of the Act or any other law or rule. To the extent any
provision of the Operating Agreement is prohibited or ineffective under the Act,
the Operating Agreement will be considered amended to the smallest degree
possible in order to make the agreement effective under the Act. In the event
the Act is subsequently amended or interpreted in such a way to make any
provision of the Operating Agreement that was formerly invalid valid, those
provisions will be considered to be valid from the effective date of that
interpretation or amendment.
3. Name—The initial name of the Company is Regency Acquisition, LLC, but will be
changed as soon as practicable hereafter to “Regency Technologies, LLC, and all
business of the Company will be conducted under that name or any other name
formally adopted by the Members, but in any case, only to the extent permitted
by applicable law.
4. Effective Date—This Operating Agreement is effective as of November 20, 2005.
5. Term—The term of the Company is perpetual.
6. Registered Agent and Office—The registered agent for the service of process
and the registered office will be that Person and location reflected in the
Articles as filed in the office of the Secretary of State of Ohio. The Managing
Member may, from time to time, change the registered agent or office through
appropriate filings with the Secretary of State. In the event the registered
agent ceases to act as such for any reason or the registered office changes, the
Managing Member will promptly designate a replacement registered agent or file a
notice of change of address as the case may be.
7. Principal Office—The Principal Office of the Company will be located at 30700
Carter Street, Suite F, Solon, OH 44139.
ARTICLE III

4



--------------------------------------------------------------------------------



 



NATURE OF BUSINESS
The business of the Company will be to engage in any lawful business permitted
by the Act or the laws of any jurisdiction in which the Company may do business.
The Company will have the authority to do all things necessary or convenient to
accomplish its purpose and operate its business as described in this
Article III.
ARTICLE IV
ACCOUNTING AND RECORDS
1. Records to be Maintained—The Company will maintain the following records at
the Principal Office:
1.1. A current list of the full name and last known business or residence
address of each Member;
1.2. A copy of the Articles, and all amendments thereto;
1.3. Copies of the Company’s federal, foreign, state and local income tax
returns and reports, if any, for the three most recent years;
1.4. Copies of the Operating Agreement including all amendments to it and
executed copies of any written powers of attorney pursuant to which the
operating agreement and the amendments have been executed;
1.5. Copies of any financial statements of the Company for the three most recent
years;
2. Reports to Members:
2.1. The Managing Members must provide reports at least annually to the Members
other than Assignees at such time and in such manner as the Managing Members
determine reasonable;
2.2. The Managing Members will provide all Members with those information
returns required by the Code and by Section 1705.22 of the Ohio Revised Code
subject to those demands which the Managing Members determine are reasonable and
further subject to Section 1705.22(B) of the Ohio Revised Code.
3. Accounts—The Managing Members will maintain a record of Capital Account for
each Member in accordance with Article VIII.
ARTICLE V
NAMES AND ADDRESSES OF MEMBERS
The names and addresses of the Members are as reflected on attached Exhibit A
and by this reference made a part of this agreement. Furthermore, Exhibit A will
be amended from time to time to reflect the names and addresses of all Members
as well as their respective interests and contributions in the Company as may
change from time to time, including such contributions that may be made pursuant
to the terms of the Investment Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE VI
RIGHTS AND DUTIES OF MEMBERS
1. Management Rights—The management of the Company is reserved to the Members.
Notwithstanding the above, any amendment to this Operating Agreement requires
the unanimous consent of the Members.
2. Majority—Whenever any matter is required or allowed to be approved by a
Majority of the Members or a Majority of the Remaining Members under the Act or
the Operating Agreement, the matter will be considered approved or consented to
upon the receipt of the affirmative approval or consent, either in writing or at
a meeting of the Members, of Members holding Percentage Interests in excess of
50% of the Membership Interests entitled to vote on a particular matter. All
Members will be entitled to vote on or consent to all matters unless expressly
not permitted by law or by this Agreement. Assignees and, in the case of
approvals to resignation or withdrawal where consent of the remaining Members is
required, dissociating Members will not be considered Members entitled to vote
for the purpose of determining a Majority. In the case of a Member who has
disposed of that Member’s entire Membership Interest to an Assignee, but has not
been removed as provided below, the Percentage Interest of that Assignee will be
considered in determining a Majority and that Member’s vote or consent will be
determined by his or her Percentage Interest.
3. Liability of Members—No Member will be liable as such for the liabilities of
the Company. The failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or management of its
business or affairs under this Agreement or the Act will not be grounds for
imposing personal liability on any Member for liabilities of the Company.
4. Indemnification—The Company will indemnify, defend and hold each Member
harmless for all costs, losses, liabilities, and damages paid or accrued by that
Member in connection with the business of the Company, to the fullest extent
provided or allowed by the laws of the State of Ohio.
5. Representations and Warranties—Each Member, and in the case of an
Organization, the person(s) executing the Operating Agreement on behalf of the
Organization, represents and warrants to the Company and each other Member that:
(a) If that Member is an Organization, that it is duly organized, validly
existing, and in good standing under the laws of its state of organization and
that it has full organizational power to execute and agree to the Operating
Agreement to perform its obligations under this agreement;
(b) That the Member is acquiring its interest in the Company for the Member’s
own account as an investment and without an intent to distribute the interest;
and
(c) The Member acknowledges that the interests have not been registered under
the Securities Act of 1933 or any state securities laws, and may not be resold
or transferred by the Member without appropriate registration or the
availability of an exemption from those requirements.
6. Conflicts of Interest.

6



--------------------------------------------------------------------------------



 



6.1. A Member, including a Managing Member, will not be entitled to enter into
transactions that may be considered to be competitive with, or a business
opportunity that may be beneficial to, the Company.
6.2. A Member, including a Managing Member, does not violate a duty or
obligation to the Company merely because the Member’s conduct furthers the
Member’s own interest. Subject to Section 4 of Article VII, a Member may lend
money to and transact other business with the Company. The rights and
obligations of a Member who lends money to or transacts business with the
Company are the same as those of a person who is not a Member, subject to the
applicable law. No transaction with the Company will be voidable solely because
a Member has a direct or indirect interest in the transaction if: (i) the
transaction is fair to the Company; and (ii) the disinterested Managing Member
or disinterested Members, in either case knowing the material facts of the
transaction and the Member’s interest, authorize, approve, or ratify the
transaction.
7. Meetings of Members.
7.1. The Members may by resolution prescribe the time and place for the holding
of regular annual meetings and may provide that the adoption of such resolution
will constitute Notice of such annual meetings. If the Members do not prescribe
the time and place for the holding of annual meetings, the annual meetings will
be held at the time and place specified by the Managing Member in the Notice of
each such regular meeting.
7.2. Special meetings of the Members, for any purpose or purposes, unless
otherwise prescribed by statute, may be called by the Managing Members or a
Majority of all Members.
7.3. Written or telephonic Notice stating the place, date and time of any
meeting and, in case of a special meeting, the purposes for which the special
meeting is called, must be delivered at least three days before the date of the
meeting, either personally or by mail, by or at the direction of the Managing
Members to each Member of record entitled to vote at the meeting. When all the
Members of the Company are present at any meeting, or if those who are not
present sign in writing a waiver of Notice of the meeting, or subsequently
ratify all of the proceedings of the meeting, the transactions of the meeting
are as valid as if a meeting were formally called and Notice had been given.
7.4. At any meeting of the Members, a Majority of the Members represented in
person or by proxy will be required in order to constitute a quorum at a meeting
of Members. If less than a Majority of the Members is represented at a meeting,
a majority of the Membership Interest so represented may adjourn the meeting
from time to time without further notice. At such adjourned meeting at which a
quorum is present or represented, any business may be transacted which might
have been transacted at the meeting as originally notified.
7.5. At all meetings of Members, a Member may vote by proxy executed in writing
by the Member or by his or her duly authorized attorney-in-fact. A proxy must be
filed with the Managing Member of the Company before or at the time of the
meeting.
7.6. Unless otherwise provided by law, any action required to be taken at a
meeting of the Members, or any other action which may be taken at a meeting of
the Members, may be taken without a meeting if a consent in writing, consenting
to the action so taken, is signed by all of the Members entitled to vote with
respect to the subject matter of the action. Members of the Company may
participate in any meeting of the Members by means of conference telephone or
similar communication if all persons participating in the meeting can hear one
another for the

7



--------------------------------------------------------------------------------



 



entire discussion of the matters to be voted upon. Participating in a meeting
pursuant to this section will constitute presence in person at the meeting.
8. Resolution of Disputes—Any dispute or claim arising out of a claimed breach
of this Operating Agreement or its breach, or the operation, management or
buy-out of the interests of the Company, will be submitted to mediation with a
recognized mediation service agreed upon by the parties. The mediation process
will continue until the earliest of: (a) the resolution of the submitted matter;
or (b) 90 days after the initial mediation conference; unless extended by
agreement of the parties to the dispute. Any disputed matters which are not
resolved by the above mediation process will be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association in Cleveland, Ohio, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction.
8.1. When the arbitrator has passed upon matters in dispute between the Members,
he or she will notify each Member in writing of his or her decision. The
arbitrator’s decision will be final and binding upon the parties, subject to any
rights pursuant to Ohio law.
8.2. The arbitrator’s decision will include a final award of arbitrator’s fees
and administrative costs of the arbitration, and will impose those fees and
costs totally, or divided, as the arbitrator deems appropriate, among the
parties.
8.3. Notwithstanding the above, each party will pay the fees of his or her own
counsel and all costs related to the attendance and testimony of his or her
witnesses and the preparation and submission of evidence and exhibits, if any.
ARTICLE VII
MANAGING MEMBER
1. Original Managing Member—The ordinary and usual decisions concerning the
business affairs of the Company will be made by the Managing Member. There will
be one Managing Member who must be Member of the Company. The sole initial
Managing Member will be: JJJ-RT, LLC. The Managing Member may be replaced by a
Majority of the Members.
2. Term of Office as Managing Member—No Managing Member will have any
contractual right to that position. The Managing Members will serve until the
earliest of:
2.1. The Resignation of the Managing Member.
2.2. The Dissociation of the Managing Member.
2.3. Removal of the Managing Member.
2.4 The replacement of the Managing Member by a Majority of the Members.
3. Authority of Members to Bind the Company — The Members agree that only the
Managing Member and agents of the Company authorized by the Managing Member will
have the authority to bind the Company. No Member other than a Managing Member
will take any action as a Member to bind the Company, and will indemnify the
Company for any costs or damages incurred by the Company as a result of the
unauthorized action of the Member. Except as limited in Section 4 of this
Article VII, the Managing Member has the power, on behalf of the Company, to do

8



--------------------------------------------------------------------------------



 



all things necessary or convenient to carry out the business and affairs of the
Company, including, without limitation:
3.1. The institution, prosecution and defense of any Proceeding in the Company’s
name;
3.2. The purchase, receipt, lease or other acquisition, ownership, holding,
improvement, use and other dealing with, Property, wherever located;
3.3. The sale, conveyance, mortgage, pledge, lease, exchange, and other
disposition of Property, but only in the ordinary course of business and only if
less than all or substantially all of the Company’s Property;
3.4. The entering into of contracts and guaranties; incurring of liabilities;
borrowing of money; issuance of notes, bonds, and other obligations; and the
securing of any of its obligations by mortgage or pledge of any of its Property
or income;
3.5. The lending of money, investment and reinvestment of the Company’s funds,
and receipt and holding of Property as security for repayment, including,
without limitation, the lending of money to, and otherwise helping Members,
officers, employees, and agents;
3.6. The conduct of the Company’s business, the establishment of Company
offices, and the exercise of the power s of the Company within or without the
State;
3.7. The appointment of employees and agents of the Company, the defining of
their duties, the establishment of their compensation;
3.8. The payment of pensions and establishment of pension plans, pension trusts,
profit sharing plans, and benefit and incentive plans for all or any of the
current or former Members, employees, and agents of the Company;
3.9. The making of donations to the public welfare or for religious, charitable,
scientific, literary or educational purposes;
3.10. The payment of a donation, or any other act that furthers the business and
affairs of the Company;
3.11. The payment of base compensation to any or all Members, and employees on
account of services previously rendered to the Company, whether or not an
agreement to pay that compensation was made before the services were rendered;
provided, such compensation is reasonable in nature.
3.12. The purchase of insurance on the life of any of its Members or employees
for the benefit of the Company;
3.13. The participation in partnership agreements, joint ventures, or other
associations of any kind with any person or persons;
3.14. The indemnification of Members or any other Person;
3.15. The execution and delivery of any instrument on behalf of the Company,
including any deed, deed of trust, note or other evidence of indebtedness, lease
agreement, security agreement,

9



--------------------------------------------------------------------------------



 



financing statement, contract of sale, or other instrument purporting to convey
or encumber, in whole or in part, any or all of the assets of the Company, at
any time held in its name, or any receipt or compromise or settlement agreement
with respect to the accounts receivable on claims of the Company; and no other
signature will be required for any such instrument to be valid, binding and
enforceable against the Company in accordance with its terms. Any person dealing
the Company or its Managing Member may rely upon the certificate signed by the
Managing Member as to:
(a) The identity of the Members or Managing Member;
(b) Acts by the Members or Managing Member; or
(c) Any act or failure to act by the Company or as to any other matter
whatsoever involving the Company or any Member.
4. Limitation on Management Member’s Power—Notwithstanding anything in this
Operating Agreement to the contrary, no Member, acting by itself, or any
Managing Member may cause or bind the Company to do any of the following without
the unanimous written consent of all the Members: (a) sell substantially all the
assets of the Company; (b) adopt or pay any incentive compensation beyond the
base salaries of the employees, which amounts have previously been approved and
for which normal cost of living adjustments are permitted up to 150% of the
current salaries; (c) loan money to or borrow money from any Member or any of
its affiliates or enter into any other agreement or arrangement with any Member
or any of its affiliates (other than normal employment arrangements in the
ordinary course with any Member or its affiliate); (d) sell, transfer or issue
any equity interests to any Member other than pursuant to the terms of the
Investment Agreement, or (e) allow any Member to loan money to the Company other
than (i) pursuant to the terms of the Investment Agreement or (ii) if the loan
does not bear interest at a rate that exceeds the prime rate at National City
Bank, Cleveland, Ohio at the time the funds are loaned.
5. Actions of the Managing Member—Except as provided in Section 4 of this
Article VII, the Managing Member has the power to bind the Company as provided
in this Article VII. No person dealing with the Company will have any obligation
to inquire into the power or authority of the Managing Member acting on behalf
of the Company.
6. Compensation of Managing Members—The Managing Member will be reimbursed for
all reasonable expenses incurred in managing the Company, but will receive no
compensation for performance of its duties as Managing Member.
7. Managing Member’s Standard of Care—The Managing Member’s duty of care in the
discharge of the Managing Member’s duties to the Company and the other Members
is limited to refraining from engaging in grossly negligent or reckless conduct,
intentional misconduct, or a knowing violation of law. In discharging its
duties, the Managing Member will be fully protected in relying in good faith
upon the records required to be maintained under Article IV and on such
information, opinions, reports or statements by any of its Members or agents, or
by any other person, as to matters the Managing Member reasonably believes are
within the other person’s professional or expert competence and who has been
selected with reasonable care by or on behalf of the Company, including
information, opinions, reports or statements as to the value and amount of the
assets, liabilities, profits or losses of the Company or any other facts
pertinent to the existence and amount of assets from which distributions to
Members might properly be paid.

10



--------------------------------------------------------------------------------



 



8. Removal of Managing Member—Any Managing Member may be removed by the
affirmative vote of a Majority of the Members at a special meeting convened for
this purpose.
ARTICLE VIII
CONTRIBUTIONS AND CAPITAL ACCOUNTS
1. Initial Contributions—Each Member has contributed to the capital of the
Company cash or valuable property more particularly described on Exhibit A and
will from time to time make such additional capital contributions as my be
permitted pursuant to the Investment Agreement. Upon such additional
contributions being made, Exhibit A may be amended from time to time. No other
writing will be required to evidence these capital contributions other than this
Operating Agreement. No interest will accrue on any Capital Contribution and no
Member will have the right to withdraw or be repaid any Capital Contribution
except as provided in this Operating Agreement.
2. Maintenance of Capital Accounts—The Company will establish and maintain
Capital Accounts for each Member and Assignee. The Members’ Capital Accounts are
intended to be and will be maintained in accordance with the Regulations under
Section 704(b) of the Code, as they are issued and interpreted from time to
time.
3. Distribution of Assets—If the Company at any time distributes any of its
assets in-kind to any Member, the Capital Account of each Member will be
adjusted to account for that Member’s allocable share (as determined under
Article IX below) of the Net Profits or Net Losses that would have been realized
by the Company had it sold the assets that were distributed at their respective
fair market values immediately prior to their distribution.
4. Sale or Exchange of Interest—In the event of a sale or exchange of some or
all of a Member’s Membership Interest in the Company, the Capital Account of the
Transferring Member will become the capital account of the Assignee, to the
extent it relates to the portion of the interest transferred.
5. No Deficit Restoration Obligation— Notwithstanding anything here to the
contrary, this Operating Agreement will not be construed as creating a deficit
restoration obligation or otherwise personally obligate any Member to make a
Capital Contribution in excess of that set forth on Exhibit A.
6. In the event that the Managing Member determines, subject to the restrictions
of this Agreement, that additional capital is required by the Company, each
Member shall have the right to contribute its pro rata portion (based on its
respective Percentage Interest) of such additional capital.
ARTICLE IX
ALLOCATIONS AND DISTRIBUTIONS
1. Allocations of Net Profits and Net Losses— Net Profit and Net Loss shall be
allocated among the Members and credited or debited to their respective Capital
Accounts in accordance with their Percentage Interests.
2. Interim Distributions—From time to time, the Managing Member will determine
in its reasonable judgment to what extent, if any, the Company’s cash on hand
exceeds the current and anticipated needs, including, without limitation, needs
for operating expenses, debt service, acquisitions, reserves, and mandatory
distributions, if any. The Managing Member shall distribute any such

11



--------------------------------------------------------------------------------



 



excess cash to the Members in accordance with their respective Percentage
Interests. The distributions will be in cash or Property (which need not be
distributed proportionately) or partly in both, as determined by the Managing
Member.
3. Mandatory Distributions—Notwithstanding Section 2, if at the end of any
calendar quarter any Member’s Cumulative Tax Liability exceeds the cumulative
distributions to such Member (such excess, the Member’s “Unpaid Tax Liability”),
the Managing Member shall distribute to such Member within 60 days after the
close of such calendar quarter a distribution equal to the Unpaid Tax Liability.
“Cumulative Tax Liability” of any Member means, with respect to any fiscal year
or portion thereof, the sum of such Member’s Tax Liability for such fiscal year
or portion thereof plus such Member’s Tax Liabilities for all prior fiscal years
of the Company.
“Tax Liability” of any Member for each fiscal year or other fiscal period shall
equal such Member’s distributive share of the taxable income or loss of the
Company for such fiscal period, multiplied by an assumed effective tax rate
equal to 50%.
4. Distributions in Liquidation—On dissolution of the Company, unless an
election is made to continue the business of the Company as contemplated in
Article XIV, Section 1 below, the Company will make all distributions in
connection with the liquidation in accordance with Article XIV, Section 4 below.
5. Limitations on Distributions—No distribution will be declared and paid
unless, after the distribution is made, the assets of the Company are in excess
of all liabilities of the Company, except liabilities to Members on account of
their Capital Accounts.
ARTICLE X
TAXES
1. Elections—The Managing Member may make any tax elections for the Company
allowed under the Code or the tax laws of any state or other jurisdiction having
taxing jurisdiction over the Company.
2. Taxes of Taxing Jurisdictions—To the event that the laws of any Taxing
Jurisdiction require, each Member requested to do so by the Managing Member will
submit an agreement indicating that the Member will make timely income tax
payments to the Taxing Jurisdiction and that the Member accepts personal
jurisdiction of the Taxing Jurisdiction with regard to the collection of income
taxes attributable to the Member’s income, and interest, and any penalties
assessed on such income. If the Member fails to provide the agreement, the
Company may withhold and pay over to the Taxing Jurisdiction the amount of tax,
penalty and interest determined under the laws of the Taxing Jurisdiction with
respect to the income. Any payments with respect to the income of a Member will
be treated as a distribution for purposes of Article IX. The Managing Member
may, where permitted by the rules of any Taxing Jurisdiction, file a composite,
combined or aggregate tax return reflecting the income of the Company and pay
the tax, interest and penalties of some or all of the Members on the income to
the Taxing Jurisdiction, in which case the Company will inform the Members of
the amount of the tax interest and penalties so paid.
3. Tax Matters Partner—The Managing Member will be the tax matters partner of
the Company pursuant to the Code. Any Member designated as tax matters partner
will take any action

12



--------------------------------------------------------------------------------



 



necessary to cause each other Member to become a notice partner within the
meaning of the Code.
4. Method of Accounting—The records of the Company will be maintained on a
method of accounting determined by the Managing Member from time to time.
ARTICLE XI
DISPOSITION OF MEMBERSHIP INTERESTS
1. Disposition—Any Member or Assignee proposing to dispose of all or a portion
of that Member’s or Assignee’s Membership Interest must first notify the
Company, in writing, of all the details and consideration for the proposed
disposition. The Company, for the benefit of the remaining Members, will have
the first right to acquire the Membership Interest by cancellation of the
disposing Member’s or Assignee’s Membership Interest. If the Company declines to
elect that option, the remaining Members desiring to participate may
proportionately (or in a proportion agreed upon by the remaining Members)
purchase the disposing interest under the same terms and conditions first
proposed by the disposing Member. If both the Company and remaining Members
decline to purchase such Membership Interest, the Disposition may be made as
originally proposed. The Assignee will have no right to participate in the
management of the business and affairs of the Company or to become a Member
unless the remaining Members unanimously consent to accept the Assignee as a
Substitute Member. If the remaining Members fail to admit the Assignee as a
Substitute Member, the Assignee will only be entitled to receive a share of the
profits or other compensation by way of income and the return of contributions
to which the disposing Member would have been entitled before Disposition.
2. Conditions Precedent to Disposition—No Membership Interest will be disposed
of:
2.1. If the Disposition, alone or when combined with other transactions, would
result in a termination of the Company within the meaning of the Code;
2.2. Without an opinion of counsel satisfactory to the Managing Member that the
Disposition is subject to an effective registration under, or exempt from the
registration requirements of, any applicable state and federal securities laws;
and
2.3. Unless and until the Company receives from the Assignee the information and
agreements that the Managing Member may reasonably require, including but not
limited to any taxpayer identification number and any agreement that may be
required by any Taxing Jurisdiction.
3. Disposition not in Compliance with this Article is Void—Any attempted
Disposition of a Membership Interest, or any part of a Membership Interest, not
in compliance with this Article is null and void ab initio. Members may not
resign or withdraw from membership in the Company without the consent of the
Majority of the remaining Members.
ARTICLE XII
DISSOCIATION OF A MEMBER
1. Dissociation—A Person will cease to be a Member on the happening of any of
the following events:

13



--------------------------------------------------------------------------------



 



1.1. The resignation or withdrawal of a Member with the consent of a Majority of
the remaining Members;
1.2. The bankruptcy of a Member;
1.3. In the case of a Member who is a natural person, the death of the Member or
the entry of an order by a court of competent jurisdiction adjudicating the
Member incompetent to manage the Member’s personal estate;
1.4. In the case of a Member who is acting as a Member by virtue of being a
trustee of a trust, the termination of the trust (but not merely the
substitution of a new trustee);
1.5. In the case of a Member that is a separate Organization other than a
corporation, the dissolution and commencement of winding up of the separate
Organization;
1.6. In the case of a Member that is a corporation, the filing of a certificate
of dissolution, or its equivalent, for the corporation or the revocation of its
charter; or
1.7. In the case of an estate, the distribution by the fiduciary of the estate’s
entire interest in the limited liability company.
2. Rights of Dissociating Member—In the event any Member dissociates prior to
the expiration of the Term:
2.1. If the dissociation causes a dissolution and winding up of the Company
under Article XIV, the Member will be entitled to participate in the winding up
of the Company to the same extent as any other Member except that any
Distributions to which the Member would have been entitled will be reduced by
the damages sustained by the Company as a result of the Dissolution and winding
up;
2.2. If the dissociation does not cause a dissolution and winding up of the
Company under Article XIV, the Member will be entitled to an amount equal to the
capital account attributable to the Member’s interest in the Company, to be paid
without interest over a period not to exceed five years. The dissociating member
will be charged with, and his or her capital account (and, thus, the payments
under this Paragraph 2.2) will be reduced by, the reasonable amount of any
damages sustained by the Company as a direct result of the Member’s
dissociation, such as the costs of alternative capital or financing, related
professional fees, filing fees and direct administrative costs.
ARTICLE XIII
ADMISSION OF ASSIGNEES AND MEMBERS
1. Rights of Assignees—The Assignee of a Membership Interest has no right to
participate in the management of the business and affairs of the Company or to
become a Member. The Assignee is only entitled to receive the Distributions and
return of capital, and to be allocated the Net Profits and Net Losses
attributable the Membership Interest.
2. Admission of Substitute Members—An Assignee of a Membership Interest will be
admitted as a Substitute Member and admitted to all the rights of the Member who
initially assigned the Membership Interest only with the unanimous consent of
the Members. If so admitted, the Substitute Member has all the rights and powers
and is subject to all the restrictions and liabilities

14



--------------------------------------------------------------------------------



 



of the Member originally assigning the Membership Interest. The admission of a
Substitute Member, without more, will not release the Member originally
assigning the Membership Interest from any liability to Company that may have
existed prior to the approval.
ARTICLE XIV
DISSOLUTION AND WINDING UP
1. Dissolution—The Company will be dissolved and its affairs wound up, upon the
first to occur of the following events, which, unless a Majority of the Members
agree to continue the business, will constitute Dissolution Events:
1.1. The expiration of the Term, unless the business of the Company is continued
with the consent of a majority of the Members;
1.2. The unanimous written consent of all of the Members;
1.3. The Dissociation of any Member, unless the business of the Company is
continued with the consent of a majority of the Members within 90 days after the
Dissociation;
1.4. The entry of a decree of judicial dissolution under the Act.
2. Lack of Consent of Majority to Continue the Business—Upon the occurrence of a
Dissolution Event, if the remaining Members do not agree to continue the
business by the consent of a Majority within 90 days after the occurrence of the
Dissolution Event, the Members who voted to continue the business have the
option to purchase the assets of the business from the Company at their fair
market value, as determined by the Company’s accountant at the time the
valuation is made.
3. Effect of Dissolution—Upon dissolution, the Company will cease carrying on
business as distinguished from the winding up of the Company business. The
Company is not terminated, but continues until the winding up of the affairs of
the Company is completed and the Certificate of Dissolution has been issued by
the Secretary of State of Ohio.
4. Distribution of Assets on Dissolution—Upon the winding up of the Company, the
Company Property will be distributed:
4.1. To creditors, including Members who are creditors, to the extent permitted
by law, in satisfaction of Company Liabilities;
4.2. To Members in accordance with positive Capital Account balances taking into
account all Capital Account adjustments for the Company’s taxable year in which
the liquidation occurs. Liquidation proceeds will be paid within 60 days of the
end of the Company’s taxable year or, if later, within 90 days after the
liquidation. These distributions will be in cash or Property (which need not be
distributed proportionately) or partly in both, as determined by the Managing
Member.
5. Winding Up and Certificate of Dissolution—The winding up of the Company will
be completed when all debts, liabilities, and obligations of the Company have
been paid and discharged or reasonably adequate provision for them has been
made, and all of the remaining property and assets of the Company have been
distributed to the Members. Upon the completion of winding up

15



--------------------------------------------------------------------------------



 



the Company, a certificate of dissolution will be delivered to the Secretary of
State of Ohio for filing. The certificate of dissolution will set forth the
information required by the Act.
ARTICLE XV
AMENDMENT
1. Operating Agreement May be Modified—The Operating Agreement may be modified
as provided in this Article XV (as that Article is from time to time amended).
No Member will have any vested rights in the Operating Agreement which may not
be modified through an amendment to the Operating Agreement.
2. Amendment or Modification of Operating Agreement—The Operating Agreement may
be amended or modified from time to time only by a written instrument executed
by all of the Members.
ARTICLE XVI
MISCELLANEOUS PROVISIONS
1. Entire Agreement—The Operating Agreement represents the entire agreement
among all the Members and between the Members and the Company.
2. No Partnership Intended for Nontax Purposes—The Members have formed the
Company under the Act, and expressly do not intend to form a partnership under
either the Ohio Uniform Partnership Act nor the Ohio Uniform Limited Partnership
Act. The Members do not intend to be partners one to another, or partners as to
any third party. To the extent any Member, by word or action, represents to
another person that any other Member is a partner or that the Company is a
partnership, the Member making that wrongful representation will be liable to
any other Member who incurs personal liability by reason of the wrongful
representation.
3. Rights of Creditors and Third Parties under Operating Agreement—The Operating
Agreement is entered into among the Company and the Members for the exclusive
benefit of the Company, its Members, and their successors and assignees. The
Operating Agreement is expressly not intended for the benefit of any creditor of
the Company or any other Person. Except and only to the extent provided by
applicable statute, no such creditor or third party will have any rights under
the Operating Agreement or any agreement between the Company and any Member with
respect to any Capital Contribution or otherwise.
(The remainder of this page is intentionally blank)

16



--------------------------------------------------------------------------------



 



We have set our hand and seals on the date set forth beside our names.
MEMBERS:
JJJ-RT, LLC

                    /s/ Julius Hess       11/20/05                  
By:
  Julius Hess, its President       Date    
 
                REGENCY TECHNOLOGIES, LTD.            
 
               
By:
  SENTEX SENSING TECHNOLOGY, INC.,
its sole member            
 
                  /s/ Robert Kendall       11/20/05                  
By:
  Robert Kendall, its President       Date    

17



--------------------------------------------------------------------------------



 



EXHIBIT A
Member Name, Address, Percentage Interest

         
JJJ-RT, LLC
                          
30700 Carter Street
       
Solon, OH 44139
       
 
       
Sentex Sensing Technologies, Inc.
                          
1801 East 9th St Suite 1501
       
Cleveland, OH 44114
       

Cumulative Member Contributions:

         
JJJ-RT, LLC
      1. $___. [Insert Date of Contribution]
 
       
Regency Technologies, Ltd.
      1. The contribution of the business of Regency Technologies as set forth
in the Investment Agreement dated, November 20, 2005, by and among JJJ-RT, LLC,
Sentex Sensing Technologies, Inc., and Regency Technologies, Ltd. The agreed
upon value of such contribution is $200,000.

18